Citation Nr: 1507355	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue, including as due to undiagnosed illness.  

2.  Entitlement to service connection for an acquired psychiatric disability, including as due to undiagnosed illness or secondary to service-connected fibromyalgia.  

3.  Entitlement to service connection for a chronic sleep disorder, including as due to undiagnosed illness or secondary to service-connected fibromyalgia.  

(The issues of service connection for a pelvic cyst, claimed as uterine fibroids, and residuals of a hysterectomy with salpingooophorectomy, to include as secondary to a service-connected pelvic cyst, will be the subject of a separate decision under the same docket number.) 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1980 to December 1980, from January 1984 to September 1984, and from November 1990 to April 1991, including service in Southwest Asia.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for an acquired psychiatric disability, a chronic sleep disability, fibromyalgia, and fatigue.  By rating decision in February 2014, service connection was awarded for fibromyalgia.  

In September 2014, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is available for review.  

The issues of service connection for an acquired psychiatric disability and a chronic sleep disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

In correspondence dated in April 2014, prior to the promulgation of a decision in the appeal, the Veteran, through her representative, notified VA that the February 2014 grant of service connection for fibromyalgia had satisfied her appeal for service connection for fatigue and that she wished to withdraw her appeal seeking service connection for fatigue; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of service connection for fatigue.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Regarding the issue of service connection for fatigue, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Service Connection for Fatigue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

Following the award of service connection for fibromyalgia in February 2014, the Veteran through her representative, indicated that this satisfied the appeal of service connection for fatigue and that she wished to withdraw her appeal as to this issue that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  


ORDER

Service connection for fatigue is dismissed.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability as well as for a chronic sleep disability.  Review of the record shows that in a February 2010 statement, she indicated that she had applied for disability benefits from the Social Security Administration (SSA).  Records pertaining to any award of such benefits have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  As the United States Court of Appeals for Veterans Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.  Thus, the RO must request complete copies of the SSA records utilized in awarding the Veteran disability benefits.

Regarding the issue of service connection for an acquired psychiatric disability, the Veteran has claimed this disability is caused or aggravated by her service-connected fibromyalgia.  Service connection for fibromyalgia has only recently been established.  While a VA examiner opined in February 2010 that the Veteran's depression was not related to service and not caused by fibromyalgia, the question of aggravation by her now service-connected disability was not addressed.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  As such, an additional VA examination is necessary.  

Regarding the issue of service connection for a sleep disability, it is noted that a VA examination in January 2014 noted that sleep disturbance was associated with her fibromyalgia, but did not indicate whether this was a symptom of a separate disability.  As such, clarification regarding this issue is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact SSA and request copies, for association with the claims folder, of any and all records of a decision and medical records utilized in a disability determination by that agency.  

2.  Copies of updated treatment records should be obtained and added to the record.

3.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a mental disorders examination to ascertain the current nature and etiology of any acquired psychiatric disability.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any psychiatric disability is related to service, or caused or aggravated by her service-connected fibromyalgia.  The claims folder should be made available for review in connection with this examination and the examination report should reflect that such a review was conducted.  The examiner should provide complete rationale for all conclusions reached.  

4.  Following completion of the development requested in paragraphs 1 and2, above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any chronic sleep disability (which is not a symptom of the service-connected fibromyalgia).  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any chronic sleep disability is related to service, or caused or aggravated by her service-connected fibromyalgia.  The claims folder should be made available for review in connection with this examination and the examination report should reflect that such a review was conducted.  The examiner should provide complete rationale for all conclusions reached.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


